Citation Nr: 1809899	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than September 17, 2012, for the grant of a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to August 1983. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The matter was remanded by the Board in January 2015 and August 2016 for further development. The matter has since been returned to the Board. 

In an April 2017 decision, the Director of Compensation Service denied entitlement to an extraschedular TDIU rating. The case has now been returned to the Board for further appellate action. Although the Board is precluded from initially assigning an extraschedular disability evaluation, the Board does have appellate jurisdiction to review the denial of an extraschedular rating on appeal. See Floyd v. Brown, 9 Vet. App. 88 (1996).  


FINDINGS OF FACT

1. In 2008 the Veteran's claims for increased ratings of a low back disorder and a cervical spine disorder were in the process of appeal to the Board.

2. The Veteran's formal claim for TDIU was received August 9, 2012. 

3. The earliest claim for a TDIU consists of the Veteran's statement on December 20, 2008 correspondence. 

4. The Veteran's most recent full-time employment occurred in June 2010. 

5. Prior to September 17, 2012, the Veteran did not meet the threshold percentage requirements for entitlement to a TDIU rating in accordance with 38 C.F.R. § 4.16(a); however, he has been unable to maintain any form of substantially gainful employment consistent with his education and occupation background as a result of his service-connected disabilities since July 1, 2010. 


CONCLUSION OF LAW

The probative evidence of record demonstrates that the criteria for an award of TDIU on an extraschedular basis have been met from July 1, 2010. 38 U.S.C. §§ 1155, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Effective Date and TDIU

A claim for TDIU is essentially a claim for an increased rating, and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose. 38 U.S.C. 
§ 5110 (2012); 38 C.F.R. § 3.400(o) (2017).

With regard to the proper effective date for an award of a TDIU, a request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted. Id. at 455.

The effective date for claims for increased compensation such as TDIU "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C. § 5110(a) (2012). In other words, an increased rating may be assigned on the "date of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(o)(1) (2016). The law provides an exception to this general rule governing claims for increased ratings. 38 U.S.C. § 5110(a), (b)(2) (2012). If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred. 38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). In essence, an effective date up to one year prior to the date of claim can be awarded if it is ascertainable that the increase in severity occurred within that year.

The United States Court of Appeals for Veterans Claims and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

As pertinent herein, any communication or action indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a) (2008). There is no set form that an informal written claim must take. All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999).

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

A total rating for compensation purposes may be assigned where the scheduler rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the above, and in finding the probative evidence of record to be in favor of the Veteran, the Board finds that TDIU is warranted from July 1, 2010 onward.

The Veteran presently seeks a TDIU to be effective March 2005 or June 30, 2010.

The RO denied the Veteran's claim for TDIU in a January 2007 rating decision. This decision was not appealed and became final. 38 U.S.C. § 7105(a), (b)(1), (c) (2012). Therefore, the Board finds that he Veteran is not entitled to an effective date prior to January 2007. 

In this case, prior to September 17, 2012, the Veteran did not meet the schedular criteria for TDIU. 38 C.F.R. § 4.16(a) (2017). Prior to September 17, 2012, the Veteran was service-connected for residuals of a low back injury rated at 20 percent, an injury to the cervical spine with degenerative changes rated at 20 percent, and a right knee injury rated at 10 percent. The Veteran's total disability rating was 40 percent. 38 C.F.R. §  4.25 (2017). Nevertheless, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, individual unemployability benefits may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b) (2017).

The Board notes the information provided by the Veteran on the August 2012 application for increased compensation based on unemployability. The Veteran has a high school education. The Veteran stated that he last worked June 2010. The Veteran's employment history consists of work as a commercial driver and laborer. On the Veteran's prior application for increased compensation based on unemployability in March 2006, the Veteran stated that he had one year of college and a work history of being a commercial driver and fork lift operator. No other appreciable education or training is of record. 

In December 2008 correspondence the Veteran stated that he should receive increased ratings for his service-connected low back disorder and service-connected cervical spine disorder. He further stated that he should be rated as 100 percent disabled because these disorders caused him to be unable to obtain employment.

VA treatment records from January 2008 onward indicate that the Veteran was treated for pain management and was prescribed Percocet for pain.

VA treatment records from January 2010 onward indicate that the Veteran was treated for pain management related to his low back, cervical spine, and knee disorders. The records show that the Veteran was continuously prescribed Morphine, Oxycodone, Tramadol, and Percocet during 2010 and onward. 

In a September 2010 VA treatment record the Veteran stated that he is looking for work so he "can afford to buy good food." 

On a January 2011 VA spine examination the examiner noted that the Veteran was currently prescribed Percocet, Morphine, and Tramadol. The examiner noted that the Veteran's cervical degenerative disc disease (DDD) had its onset in 2009 and has progressively worsened since that time. The examiner also noted that the Veteran was unemployed and that the Veteran's usual occupation was as a truck driver. The Veteran indicated that he was unemployed for the prior one to two years. The Veteran asserted that he could not find a job due to the economy and he felt limited in doing heavy labor due to back, neck, and knee conditions. The examiner noted that the back and cervical spine caused increased absenteeism at work. Further, the examiner noted that the back and cervical spine disorders affected the Veteran's usual daily activities because the back and cervical spine disabilities limited the Veteran's ability to lift, twist, and bend. 

On a May 2011 VA joint examination the Veteran stated that he has more pain and decreased mobility. The Veteran stated that the medications for his neck and back pain also help his knees. The examiner noted that the Veteran was currently prescribed Morphine, Oxycodone, and Tramadol. The Veteran stated that the Tramadol made him feel like he could not focus. The Veteran's right knee symptoms were noted as deformity, giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, and episodes of locking. The Veteran stated, in relation to flare-ups, that the right knee is "bad all of the time." The examiner noted that the Veteran is unable to stand for more than a few minutes and was able to walk more than a few yards, but less than a quarter of a mile. The examiner noted that the Veteran always used a cane and brace to assist with walking. At the time of the examination, the examiner noted that he was unemployed for the prior one to two years. The Veteran stated that he was not able to work due to his neck, back, and knee conditions. 

On a July 2011 VA examination, the examiner found that the Veteran's non-service connected peripheral nerve condition negatively impacted the Veteran's ability to work. The Veteran stated that he quit driving a truck in about 2006 due to neck and back pain requiring narcotic medications. The Veteran stated that he was uncomfortable being on narcotics and applying for jobs that were clerical. 

In October 2011 Social Security Administration (SSA) correspondence, the SSA granted disability benefits to the Veteran for his lower and upper back disorder, right hand injury, right knee disorder, heart disorder, diabetes, high blood pressure, and DDD. 

In an August 2012 statement in support of claim, the Veteran stated that his low back disorder is incapacitating at times. Further, he stated that in addition to the low back disorder, his cervical spine disorder also caused constant pain and continued to worsen. As a result, the Veteran stated that he was in a constant state of being under the influence of prescribed medications. Therefore, the Veteran asserted that he was not capable of maintaining employment.

The Veteran submitted an application for increased compensation based on unemployability in August 2012. The application indicated that he last worked full-time as a driver and laborer for one month ending June 2010 and the Veteran estimated that he earned $2,000 during that time. 

In an August 2012 statement, the Veteran asserted that his service-connected disabilities have affected his full-time employment since April 2006 and that he last worked full-time in June 2010. He indicated that he left his last place of employment because of his disability. The Veteran asserted that he became too disabled to work in March 2005.

The September 17, 2012 VA examiner opined that the Veteran is not able to work as a driver or laborer. The Veteran would have difficulty performing light desk type work as he is on scheduled narcotics (morphine) for pain management for his service-connected neck, back, and right knee. The examiner diagnosed the Veteran with DDD of the cervical spine, DDD of the thoracolumbar spine, and degenerative joint disease (DJD) of the right knee. The examiner reasoned that the Veteran's back, neck, and right knee do not allow him to lift heavy weights or drive a commercial vehicle as he did in the past. Further, she stated that the Veteran is prescribed Morphine two times a day and Percocet and Tramadol as needed for pain management of his service-connected conditions. She noted that the Veteran reported that he is in constant pain and that the medications make him drowsy, and that he does not know if anyone would hire him knowing that he must take the narcotics as prescribed to alleviate his neck, back and right knee pain. 

On the September 17, 2012 VA back examination, the Veteran stated that he was not employed at the time of the examination. The Veteran further stated that he was a local driver and laborer and he delivered furniture while wearing a back brace and had co-workers to help him. He also stated he used to deliver electrical supplies. The Veteran stated that he last worked in June 2010 as a truck driver, but he was only able to work 30 days because of severe back, neck, and right knee pain. The Veteran explained that the chronic pain causes him agitation. Further, he stated that he is prescribed narcotics for pain management that make him drowsy. The Veteran stated that he does not think anyone will give him a job while he is on narcotics. 

On the September 17, 2012 VA cervical spine examination the Veteran stated that the cervical spine disorder impacts his ability to work because it is painful to rotate his head and turn his body to see as a commercial driver. 

In an October 2012 statement the Veteran stated that he first applied for unemployability in 2005, but stated that he did try to return to work from that time. The Veteran requested that his unemployability claim be effective from his last date of employment on June 30, 2010.

In an April 2013 statement in support of claim the Veteran asserted that his effective date for TDIU should be March 2006. 

On the May 2014 substantive appeal the Veteran stated that he should be compensated for unemployability from March 2006 onward. The Veteran admitted that he last worked June 30, 2010; however, he stated that he worked because he had to pay for living expenses. The Veteran stated that he worked while in pain and on medication; and prior to June 2010, the Veteran asserted that he had not worked since March 2006. 

In October 2015 correspondence, the Veteran asserted that since he began receiving treatment from VA, he has been prescribed medication for pain, to include Oxycodone and Tramadol. The Veteran asserted that along with being prescribed these medications came the pain he experienced with and without the medications. He stated that his disabilities, pain, and pain medication interfered with his ability to maintain employment. He stated that he tried to make a living in order to avoid homelessness. Therefore, he stated that he deserves compensation to when he first requested unemployability. 

In October 2016 a request for consideration of the issue of entitlement to TDIU due to service-connected disorders on an extraschedular basis was submitted to the Director of Compensation Service. The April 2017 memorandum from the Director of Compensation Service stated that TDIU on an extraschedular basis was not warranted. Since the Director determined that entitlement to an extraschedular rating based on unemployability was not warranted, the Board now has jurisdiction to decide the issue. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). The Board notes that it does so while placing no weight on the findings of the Director of Compensation Service, as that is a non-binding administrative determination and does not constitute medical evidence. Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

The Veteran filed a formal claim for TDIU in August 2012. The Veteran's March 2006 claim for TDIU was denied in a January 2007 RO rating decision. The Veteran did not appeal the denial of TDIU during the following year. Therefore, the January 2007 rating decision became final. See 38 U.S.C. § 7105. The Veteran then made a statement regarding his unemployability in December 2008, during the appeal for increased ratings for a low back disorder and a cervical spine disorder. The Board finds that this December 2008 statement regarding unemployability serves as an informal claim for TDIU under 38 C.F.R. § 3.155, as in effect at that time. The Veteran admitted that he was able to work full-time in June 2010. As a result, the Board finds that the Veteran was able to maintain substantial and gainful employment prior to July 1, 2010. Thus, based on the evidence, the Board finds that an effective date of July 1, 2010, for the grant of entitlement to a TDIU is warranted. 38 C.F.R. §§ 3.400(o)(1), 4.16 (2017). 

The Board finds that after consideration of the record, the Veteran's service-connected low back disorder, cervical spine disorder, and right knee disorder have been sufficiently disabling to render him unable to maintain substantially gainful employment consistent with his education and occupational background since July 1, 2010. In so finding, the Board observes that the Director of Compensation Service provided minimal consideration to the Veteran's medical records.  The Veteran experienced the same symptoms and was prescribed the same medications in 2010 as those that are the bases for a finding of unemployability in September 2012. The September 2012 examiner found that the Veteran was unable to obtain employment as a driver, laborer, or in sedentary work because of the side effects caused by his pain mediation and his disorders cause the Veteran to be unable to operate commercial vehicles and to lift heavy objects. If the Veteran were able to obtain a sedentary job, the Veteran would almost certainly be unable to maintain employment, as his medications cause him to be drowsy. With such limitations imposed by his service-connected disorders and the medication required to treat the disorders, the Board finds the Veteran's realistic potential for obtaining and maintaining substantially gainful employment from July1, 2010 to be minimal. 

Thus, the probative evidence of record demonstrates that the Veteran was unemployable due to service-connected disorders from July 1, 2010. Accordingly, the criteria for a TDIU on an extraschedular basis are met from that date.


ORDER

An effective date of July 1, 2010, for the grant of entitlement to a TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


